Citation Nr: 1003806	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  09-25 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1957 to 
September 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire. 

The Veteran testified before the undersigned Acting Veterans 
Law Judge by videoconference in November 2009.   In  January 
2010 the Veteran submitted additional evidence with a waiver 
of initial RO jurisdiction.  The Board has accepted this 
additional evidence for inclusion into the record on appeal.  
See 38 C.F.R. § 20.800.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for bilateral hearing loss is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  By granting the Veteran the benefit of the doubt, his 
tinnitus was incurred during his period of active military 
service.





CONCLUSION OF LAW

The criteria for entitlement to service connection for 
tinnitus have been met. 
38 U.S.C. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given that the action taken hereinbelow is 
fully favorable to the Veteran, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.  



II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that in a September 2008 VA Memorandum it was 
stated that the Veteran's service treatment records were 
unavailable for review.  If service records are presumed to 
have been destroyed while in government custody, VA's duty to 
assist is heightened and includes an obligation to search for 
other forms of records that support the claimant's case.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. 
Derwinski, 1 Vet. App. 401 (1991).  There is also a 
heightened obligation to explain findings and to carefully 
consider the benefit-of-the-doubt rule in cases where 
presumed destroyed while in custody of the government.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992). 

The Veteran testified that his tinnitus is a result of 
participation in a 21-gun salute without hearing protection 
in June 1959 during military service.  His job was to be the 
hot shell man and to pick up the shells after each round; he 
was positioned behind the rifles as they were fired off.  
While he was offered ear plugs for the actual ceremony he did 
not have them for the practice rounds and his tinnitus began 
immediately after the ceremony.  

When a Veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the Veteran served, the Veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a).

Having carefully reviewed all of the evidence of record in 
light of the Veteran's contentions and the applicable law, 
the Board finds that for the reasons set out below, service 
connection is warranted for tinnitus.  First and foremost, by 
its nature tinnitus is a ringing in the ears that can be 
detected by the Veteran and is not likely something that can 
be measured by a medical professional.  As such, the 
Veteran's statements as to when the ringing in the ears began 
are important and credible evidence going toward the matter 
of when the condition began.  The Board emphasizes that the 
Veteran is competent to describe his exposure to loud sounds, 
and he is also competent to testify as to his experience of 
ringing in the ears in service and after service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) (providing that 
ringing in the ears is capable of lay observation).

Throughout the course of his communications with VA, the 
Veteran has consistently maintained that his tinnitus began 
in service, and as such, the Board finds that his consistency 
is sufficient.  Moreover, and as stated above, the Veteran is 
entirely competent to attest to symptoms which he can 
perceive.  Given the nature of tinnitus, the Veteran is the 
only one who is competent to testify as to when he began to 
perceive tinnitus.

In summary, the Veteran seeks service connection for tinnitus 
as related to in-service noise exposure.  The Veteran 
submitted a newspaper article that showed the ceremony and 
21-gun salute occurred in June 1959.  Based on credible 
statements given by the Veteran, he has experienced tinnitus 
in service and ever since service.  The Board notes that 
there is no medical evidence against the Veteran's 
assertions.  

After careful review of the record, and in giving 
considerable weight to the Veteran's credible statements and 
giving the benefit of any doubt to the Veteran, the Board 
finds the evidence for and against the claim to be at least 
in approximate balance.  Under such circumstances, resolution 
of all reasonable doubt shall be in the Veteran's favor.  
Consequently, the Board concludes that service connection for 
tinnitus is warranted.


ORDER

Service connection for tinnitus is granted. 


REMAND

The Veteran testified that his current bilateral hearing loss 
is a result of the 21-gun salute described herein above.  The 
Veteran submitted a November 2009 private audiogram that 
showed he had bilateral hearing loss.  However, the Board 
finds that this audiogram is not sufficient and the Veteran 
should be afforded a VA examination.  Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (which holds that neither the Board nor 
the RO may interpret graphical representations of audiometric 
data).

The Board notes that service connection for hearing loss may 
be granted where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-
service audiometric findings meeting the regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post-
service findings to the injury in service, as opposed to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  The Board notes that the absence of a hearing 
disability during service is not always fatal to a service 
connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992). 

The RO should arrange for the Veteran to undergo a VA 
examination in order to obtain a medical opinion as to the 
likelihood that any current hearing loss disability is 
related to noise exposure or other event or incident of the 
Veteran's service.  The Veteran is hereby advised that 
failure to report to any scheduled examination(s) may result 
in denial of the claim.  See 38 C.F.R. § 3.655 (2009).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the Veteran and death of an 
immediate family member.  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the remaining claim on appeal.  

Accordingly, the remaining matter is REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  Based 
on the Veteran's response, the RO should 
assist him in obtaining any additional 
evidence identified, following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  

If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

2.  The RO should arrange for the Veteran 
to undergo a VA examination in order to 
ascertain the nature and likely etiology 
of his bilateral hearing loss.  The 
entire claims file must be made available 
to the examiner, and the examination 
report should include discussion of the 
Veteran's documented medical history as 
well as his assertions.  All appropriate 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.  

The examiner should determine whether it 
is at least as likely as not that the 
Veteran has a current bilateral hearing 
disability due to an event or incident of 
service.  The examiner should set forth 
all examination findings, along with the 
complete rationale for all conclusions 
reached.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
remaining issue of service connection 
should be reviewed in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


